PER CURIAM.
Michael Johnson appeals his convictions and sentences for aggravated assault and aggravated battery on a pregnant woman. We strike the part of condition twelve of Mr. Johnson’s probation order that requires him to pay for breathalyzer or blood testing to determine the presence of alcohol because such requirement is not enumerated in the statutory conditions of probation, and the trial court did not pronounce this aspect of the condition at the sentencing hearing. See §§ 948.03(l)(k), 948.09(6), Fla. Stat. (1995); Kopecki v. State, 670 So.2d 1066 (Fla. 2d DCA 1996). Mr. Johnson’s convictions and sentences are otherwise affirmed.
Affirmed as modified.
PATTERSON, A.C.J., and ALTENBERND and FULMER, JJ., concur.